                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 United States of America,                                  Criminal No. 0:11-520-CMC

                vs.
                                                              OPINION AND ORDER
 Tracey Douglas,
                             Defendant.

       This case comes before the court on Defendant’s pro se Motion under the First Step Act of

2018. ECF No. 356. Defendant requests appointment of counsel to file a motion under the First

Step Act. Id. For the reasons explained below, Defendant’s motion is denied.

       Defendant was indicted on April 20, 2011 on nine counts: Count 1 charged conspiracy to

possess with intent to distribute and to distribute 280 grams or more of cocaine base; Counts 2, 6,

7, 8, 9, 10, and 11 charged possession with intent to distribute a quantity of cocaine base; and

Count 13 charged possession of a firearm by a felon. ECF No. 2. On June 14, 2011, the

Government filed an Information notifying Defendant he was subject to increased penalties due to

prior convictions. ECF No. 123. Defendant entered into a Plea Agreement to plead guilty to Count

1, and entered a guilty plea on August 26, 2011. ECF Nos. 151, 153.         He was sentenced on

November 29, 2011 to 240 months’ imprisonment and ten years’ supervised release. ECF No. 191.

       In 2010, Congress passed the Fair Sentencing Act to reduce the disparity in the treatment

of cocaine base and powder cocaine offenses by increasing the quantities of cocaine base required

to trigger 21 U.S.C. §§ 841(b)(1)(A) and (B). See Pub. L. No. 111-220, 124 Stat. 2372. The First

Step Act of 2018 applied these provisions of the Fair Sentencing Act retroactively. See Pub. L.

No. 115-391, 132 Stat. 5194. Under § 404 of the First Step Act, a court that imposed a sentence

for an offense covered under the Fair Sentencing Act “may, on motion of the defendant, . . . impose
a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the time the offense was committed.” Id. Consideration for a reduction in sentence is not available

under the First Step Act “if the sentence was previously imposed . . . in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.” Id. at §404(b).

       Defendant was indicted, pled guilty, and sentenced in 2011 – after the enactment of the

Fair Sentencing Act of 2010. His sentence was therefore imposed “in accordance with the

amendments” of the Fair Sentencing Act, and he is ineligible for a reduction pursuant to the First

Step Act. Accordingly, Defendant’s motion to appoint counsel regarding eligibility under the First

Step Act (ECF No. 356) is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
May 9, 2019




                                                 2
